Citation Nr: 0300725	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  01-01 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 30 percent, on appeal 
from the initial award of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
January 1946.  This appeal arises from an October 2000 
rating decision of the Department of Veterans Affairs (VA) 
New Orleans, Louisiana, Regional Office (RO).

In October 2002, the appellant had a videoconference 
hearing before the undersigned, the Board of Veterans' 
Appeals (Board) member designated by the Chairman of the 
Board to conduct the hearing and decide the appeal 
pursuant to 38 U.S.C.A. § 7107(e) (West Supp. 2002).


FINDINGS OF FACT

1.  The veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as flattened affect, disturbances of 
motivation and mood, and other symptoms of comparable 
severity including intrusive recollections.

2.  The veteran's PTSD has manifested essentially the same 
level of impairment throughout the period under review in 
the instant appeal.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 50 
percent, and no more, for PTSD have been met since the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.125, 4.130, 
Diagnostic Code 9411 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (2002).

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2001), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.

VA must provide forms necessary to prosecute a claim for 
VA benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. § 3.150(a) (2002).  The veteran filed the form 
necessary to prosecute his claim, and no others were 
required.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must 
provide VA and which information and evidence, if any, VA 
will attempt to obtain on his/her behalf.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
December 2001 supplemental statement of the case notified 
the veteran of his rights and VA's duties under the VCAA.  
The veteran's statements to a VA examiner in October 2000 
and discussion at the hearing with the undersigned 
revealed that VA provides the veteran's psychiatric 
treatment, and there are no outside records to obtain.  
The records are in the claims file, as are additional 
statements from VA care providers that the veteran 
submitted after agreeing at the hearing to undertake to do 
so.  VA has obtained all available relevant evidence.  The 
requirement to notify the veteran of which evidence he 
must submit and which evidence VA will attempt to obtain 
is moot.  To delay decision in this case in order to 
notify the veteran that VA will obtain that which is 
already of record would exalt form over substance and 
unnecessarily delay a favorable decision in this case.  
The veteran is not prejudiced by lack of notice where, in 
fact, all available and pertinent records are before the 
Board already.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  VA's psychiatric treatment 
records have been obtained, and there are no others.

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA afforded the veteran necessary 
examination in October 2000.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 38 C.F.R. § 3.159(e) (2002).  This requirement is 
moot, as there has been no failure to obtain evidence.

The Board sees no areas in which further development is 
needed.  The file reflects application and fulfillment of 
the requirements of the VCAA by the RO, although the RO 
did not cite specifically the regulations' provisions.  
There would be no possible benefit to delaying Board 
consideration of this case to permit citation to the VCAA 
to be provided to the veteran.  He has, in fact, been 
informed of its substance, and its substance has been 
applied in his case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial citation to the VCAA, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to 
the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

II.  Rating PTSD

In review of claims for higher ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
to determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2002).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  Consistent 
with the facts found, the rating may be higher or lower 
for segments of the time under review on appeal, i.e., the 
rating may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).

The RO did not consider staged ratings.  Before the Board 
may consider a staged rating of the appellant's 
disability, it must be determined that there is no 
prejudice to the appellant to do so without remand to the 
RO for that purpose.  Bernard v. Brown, 4 Vet. App. 384, 
389 (1993).  Under the facts of this case, discussed 
below, there is no change in the severity of a disability 
under consideration that would require that any rating 
higher than that initially assigned be effective for less 
than the entire period under review.  Thus, there can be 
no prejudice to the appellant for the Board to now 
consider the appropriate rating.

The following criteria pertain to the question whether to 
rate the appellant's PTSD as greater than 30 percent 
disabling:

100 percent evaluation requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation, or own 
name.

A 70 percent rating is warranted for 
occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.

A 50 percent rating is warranted for 
occupational and social impairment with 
reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

A 30 percent rating is warranted for 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability 
to perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002) (general 
rating formula for mental disorders).  The general rating 
formula contains such full description of the rating 
criteria that not all of them are expected to be seen in 
each instance of the disability.  38 C.F.R. § 4.21 (2002).  
Additionally, the language of the formula, "such symptoms 
as: . . . .," shows that the symptoms listed are 
exemplary, not exclusive.

The veteran, a recipient of the Purple Heart for wounds 
received in combat in World War II, sought VA outpatient 
treatment in September 2000, seeking evaluation, 
diagnosis, and treatment of emotional problems of long 
standing that had increased in recent years.  He obtained 
a diagnosis of PTSD based on his World War II experiences 
and current symptoms.

In October 2000, the veteran had a VA psychiatric 
examination.  The examiner reviewed the veteran's medical 
records and VA claims file.  The veteran reported a range 
of PTSD symptoms including hyperarousal, irritability, and 
poor concentration, intrusive recollections of his World 
War II trauma, nightmares, avoidance and isolation.  He 
also endorsed some symptoms of depression, but not enough 
of those to establish a diagnosis of depression.  He 
denied suicidal ideation.  The examiner administered 
several psychological tests, which produced results 
consistent with the prior diagnosis of PTSD.  The examiner 
reached a Global Assessment of Functioning of 55, 
indicating significant interpersonal and occupational 
impairment, some of which was felt due to the veteran's 
advanced age, but 75 percent of which was felt due to 
PTSD.  The examiner opined that the veteran suffered a 
classic delayed-onset PTSD, the social and psychic 
predicates for which the examiner described.  The 
diagnosis was PTSD.

VA outpatient treatment records reveal the veteran's PTSD 
is essentially stable, although they are not informative 
of the level of severity.  Statement of the veteran's 
psychiatrist and therapist confirm his regular 
participation in therapy.

The veteran testified at a hearing at the RO in July 2001, 
essentially as he testified before the Board.  In the 
October 2002 hearing before the undersigned, the veteran 
presented a flat affect.  He reported experiencing 
feelings of depression several times a day.  He reported 
feelings of panic when driving.  He described reactions of 
hyperarousal in response to news items and current events, 
such as current discussions of impending war, or the 
[Washington, D.C., area] sniper that was then in national 
news.  These reports triggered intrusive recollections of 
his war experience.  He reported lack of motivation to do 
things and a feeling that he wanted life to end.  He 
reported thoughts of suicide, but he disavowed any real 
intent to commit suicide, and he asserted that he actually 
would not.  He reported having no friends, but having a 
close relationship with a daughter who lived nearby and 
with his grandchildren.  He reported that he did not tell 
his problems to his daughter, even though they spoke 
daily, because he did not want to trouble her.  His only 
other interpersonal contact was with his PTSD treatment 
group, but those people were not really friends, although 
he could relate to them.  He stated that he appreciated 
the group therapy, because he wanted to get better.  He 
also listed the multiple psychiatric medications he was 
prescribed.

The evidence of record shows symptoms consistent with the 
50 percent rating criteria, including a flat affect and 
mood and motivational disturbances, as well as intrusive 
recollections that appear of equivalent severity and 
disabling effect.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  The examiner's GAF of 55 is likewise consistent 
with the symptomatologic evidence, in that a GAF of 55 
indicates the clinician's assessment that there are 
moderate symptoms of the diagnosed disorder, for example 
flat affect, occasional panic attacks, or moderate 
difficulty in social or occupational functioning.  See 
Quick Reference to the Diagnostic Criteria Diagnostic and 
Statistical Manual of Mental Disorders  46-47 (4th ed. 
1994) [hereinafter DSM IV Quick Reference].  The veteran's 
hearing testimony and demeanor were consistent with the 
clinical assessment.

The VA examination report and the veteran's testimony do 
not evidence symptomatology consistent with or nearly 
approximating, see 38 C.F.R. § 4.7, the criteria for a 70 
percent or higher rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  The GAF score, 55, is used when the examiner 
determines that there are moderate psychiatric symptoms or 
moderate difficulty in social or occupational functioning.  
DSM IV Quick Reference 47.  The veteran's reports to the 
October 2000 examiner and at hearing testimony give a 
picture over time consistent with the finding of 
difficulty rather than inability to establish or maintain 
social and work relationships.  38 C.F.R. § 4.126(a), 
4.130, Diagnostic Code 9411 (2002).

The Board must consider whether to stage the veteran's 
rating at different levels during the time pertinent to 
this appeal.  Fenderson, 12 Vet. App. 119.  October 2000 
examination findings, the May 2002 treatment record 
showing the veteran's PTSD as stable, and the hearing 
testimony in which the veteran's demeanor appeared 
consistent with the other evidence indicate that the 
veteran is correctly rated at the same level throughout 
from the effective date of service connection.


ORDER

A schedular disability rating for PTSD of 50 percent is 
granted from the initial grant of service connection, 
subject to the regulations governing payment of monetary 
benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

